 

Exhibit 10.1

 

RELEASE OF CERTAIN GUARANTORS

 

Reference is made to that certain Ninth Supplemental Indenture, dated as of
June 17, 2020, as supplemented by that certain Supplemental Indenture, dated as
of July 15, 2020, that certain Supplemental Indenture, dated as of October 9,
2020 and that certain Supplemental Indenture, dated as of November 13, 2020 (the
“Ninth Supplemental Indenture”), among Service Properties Trust (formerly known
as Hospitality Properties Trust), a Maryland real estate investment trust, U.S.
Bank National Association, as Trustee (the “Trustee”), each of the Subsidiaries
listed on Schedule 1 attached hereto (each, a “Released Guarantor”) and certain
other Subsidiaries of the Company, as Guarantors, to the Indenture, dated as of
February 3, 2016 (the “Indenture”), between the Company and the Trustee,
relating to the Company’s 7.50% Senior Notes due 2025 (the “Notes”). The terms
defined in the Ninth Supplemental Indenture are used herein as therein defined,
unless otherwise defined herein.

 

Pursuant to Section 6 of the Ninth Supplemental Indenture, the undersigned, as
Trustee, hereby confirms the release and discharge of each Released Guarantor
from any and all obligations and liabilities under the Subsidiary Guarantee, and
further hereby confirms the termination and release of each Released Guarantor
of all other obligations under the Ninth Supplemental Indenture, the Indenture
or the Notes, each as of November 5, 2020.

 

  Dated as of November 13, 2020.           U.S. Bank National Association, as
Trustee           By: /s/ David W. Doucette       Name: David W. Doucette      
Title: Vice President  

 



 

 

SCHEDULE 1

 

RELEASED GUARANTORS

 

1.Banner NewCo LLC, a Delaware limited liability company 2.Highway Ventures
Properties Trust, a Maryland real estate investment trust 3.HPT Cambridge LLC, a
Massachusetts limited liability company 4.HPTWN Properties Trust, a Maryland
real estate investment company 5.Royal Sonesta, Inc., a Louisiana corporation

 





 